USCA4 Appeal: 22-7011      Doc: 6        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7011


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JEFFERY JERMAINE JOE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cr-00768-JFA-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jeffery Jermaine Joe, Appellant Pro Se. Stacey Denise Haynes, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7011       Doc: 6          Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Jeffery Jermaine Joe filed an 18 U.S.C. § 3582(c)(1)(A)(i) motion for

        compassionate release, which the district court denied. Joe later moved for reconsideration

        of the denial of his request for compassionate release. The district court denied this motion.

        Joe appeals the denial of both motions.

               After reviewing the record, we conclude that the district court—which considered

        Joe’s arguments and set forth its reasoned bases for decision—did not abuse its discretion

        in finding that the 18 U.S.C. § 3553(a) factors weighed against granting his requests for

        relief. See United States v. Kibble, 992 F.3d 326, 329, 331-32 & n.3 (4th Cir.) (per curiam)

        (stating that district court’s denial of compassionate release motion is reviewed for abuse

        of discretion and that district courts are to consider relevant § 3553(a) factors), cert. denied,

        142 S. Ct. 383 (2021); United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

        (discussing amount of explanation required for denial of compassionate release motion).

        Accordingly, we affirm the district court’s orders. United States v. Joe, No. 3:17-cr-00768-

        JFA-1 (D.S.C. July 7 & Aug. 18, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                           AFFIRMED




                                                       2